Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 35, 37, 39, 53-54, 73, 75-77, and 80-81 are pending as of the reply and amendments filed on 12/20/21. Claims 1-34, 36, 38, 40-52, 55-72, 74, and 78-79 have been canceled. 
The terminal disclaimer filed on 12/20/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9974770, US 9610280, US 10603305, and US 9211282 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The nonstatutory double patenting rejections of record are withdrawn. 
The rejections under 35 USC 112(b) and 112(d) are withdrawn in view of the amendments. 
The 103 rejection over Quay, US 20040248846 is withdrawn in view of the amendments. 
Claims 35, 37, 39, 53-54, 73, 75-77, and 80-81 are allowed. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Lotta Kiuru-Ribar on 1/11/22.
Please amend the claims accordingly:
To claim 53, line 3, after “composition”, replace “or” with “of”. 
To claim 73, line 7, after “saccharide”, and before “ester”, insert “alkyl”.
To claim 75, line 1, after “claim”, replace “74” with “73”.
To claim 75, line 2, after “saccharide”, and before “ester”, insert “alkyl”.
To claim 76, line 1, after “claim”, replace “74” with “73”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed method of treating a human suffering from or susceptible to cephalic pain comprising intranasal administration of a composition comprising a citric acid salt of sumatriptan, or a physiologically acceptable solvate thereof, and an alkyl glycoside or saccharide alkyl ester. Maggio, US 20090163447; and Quay, US 20040248846 (both cited in an IDS) represent the closest prior art. Maggio teaches increasing the bioavailability of a therapeutic agent, including sumatriptan in an aqueous solution, further comprising an alkyl glycoside or saccharide alkyl ester, and treatment of migraines and headache via intranasal delivery, but sumatriptan in the form of a citric acid salt or solvate thereof is not taught or suggested. Quay teaches sumatriptan in the form of various pharmaceutically acceptable salts, including phosphate, citrate, and maleate salts, but a composition comprising sumatriptan with an alkyl glycoside or saccharide alkyl ester is not taught. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 35, 37, 39, 53-54, 73, 75-77, and 80-81 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627